Order entered May 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00256-CV

                   IN THE INTEREST OF M.F. AND L.B., CHILDREN

                     On Appeal from the 354th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 85,906

                                          ORDER
       This appeal involves the termination of appellant’s parental rights. Before the Court is

appellee’s May 20, 2019 motion for an extension of time to file a brief. We GRANT the motion

and extend the time to June 10, 2019. We caution appellee that further extension requests will

be disfavored.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE